Citation Nr: 1738167	
Decision Date: 09/11/17    Archive Date: 09/22/17

DOCKET NO.  12-11 432A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for irritable bowel syndrome (IBS), to include as secondary to service-connected disability. 

2.  Entitlement to service connection for hemorrhoids, to include as secondary to service-connected disability.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to June 1982 and from November 1982 to May 2007.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg Florida. 

A Board hearing was held in October 2015.  A transcript is of record.

In February 2016, the Board remanded the claims for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that his IBS and hemorrhoids are related to service.  During the October 2015 hearing, he testified that he started noticing irritable bowel problems sometime in 1994 or 1995.  See Board Hearing Tr. at 3.  He added that he did not pay much attention to the problem because he was in a motor vehicle accident in which he lost part of his intestines and, after that, he started having problems, but never paid attention.  Id.  He added that he self-medicated for this condition during service.  Id. at 4.  He indicated that his claimed conditions had started during service and were ongoing ever since, with treatment continuing from separation to the present.  Id. at 10-11. 

The Veteran was afforded a VA examination to evaluate his claimed IBS and hemorrhoids in July 2009.  The examiner was asked to provide an opinion as to whether it was as likely as not that the Veteran's current IBS and hemorrhoids were secondary to his service-connected resection of small bowel and sigmoid colon tear repair or were directly incurred in service without resorting to speculation.  Regarding both IBS and hemorrhoids, the report states that there was no diagnosis in the service treatment records on a direct basis.  The examiner diagnosed external hemorrhoids, nonthrombosed, no chronicity of condition or continuity of care.  The examiner opined that, therefore, the Veteran's current condition was less likely as not caused by or a result of the service-connected resection small-bowel and sigmoid colon tear repair.  The examiner also diagnosed IBS, again noting no chronicity of condition or continuity of care.  She provided the same opinion with regard to IBS, stating, therefore, the Veteran's current condition was less likely as not caused by or a result of the service-connected resection small-bowel and sigmoid colon tear repair. 

Previously, the Board found that the July 2009 VA examiner's opinion was inadequate.  The examiner indicated that the Veteran was seen on two occasions for complaints of bowel movements, in March 1989 and in January 1995; however a service treatment record which appears to be from June 1997, reflects that the Veteran complained of an upset stomach, nausea and vomiting, and diarrhea for two days.  The assessment was nausea/vomiting with diarrhea, most likely viral gastroenteritis.  The service treatment records also reflect that the Veteran was experiencing diarrhea in January 2002.  The assessment at that time was, again, viral gastroenteritis.  The examination report also notes that there was not a diagnosis of IBS or hemorrhoids in the service treatment records; however, the Veteran's March 2007 Report of Medical History notes that he had intestinal problems and hemorrhoids with bleeding.  In March 2007, an examiner commented that the Veteran had recently had epigastric abdominal pain which improved with Pepto.  Although the July 2009 VA examiner indicated that the VA general medical examination at separation from service did not reflect complaints, treatment, or diagnosis of IBS or hemorrhoids, the May 2007 VA examination report notes that the Veteran had diarrhea three to four times a week.  The pertinent diagnosis was status post small bowel resection and repair of sigmoid colon with residuals of diarrhea. 

Also, while the examiner opined that it was less likely as not that the Veteran's IBS and hemorrhoids were caused by or a result of his service-connected resection small-bowel and sigmoid-colon tear repair, she failed to address whether these claimed conditions may have been aggravated by this service-connected disability, or whether the Veteran's IBS may have been caused or aggravated by his service-connected PTSD.  Accordingly, the Board remanded the claims to obtain a supplemental medical opinion.

The requested opinion was furnished in July 2016.  The examiner stated that there was insufficient evidence to warrant or confirm diagnoses of IBS or hemorrhoids or their residuals; as such, no medical opinion could be rendered.  She added that while the Veteran was competent to report experiencing gastrointestinal complaints, he was not medically qualified to diagnose conditions or discuss nexus.

The July 2016 VA examiner's opinion is also inadequate.  The presence of a disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The July 2009 VA examiner observed external small hemorrhoids that were nonthrombosed.  The July 2009 VA examiner also gave a diagnosis of IBS after performing an examination of the Veteran.  As the Veteran received medical diagnoses of IBS and hemorrhoids during the claims process, remand is required to obtain an etiology opinion concerning the given diagnoses of IBS and hemorrhoids.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the Veteran's outstanding VA medical records, to include from the VAMC Biloxi, Pensacola OPC, and Gulf Coast Veterans HCS.  
	
2.  After the above development is completed, schedule the Veteran for an examination by a qualified clinician.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.

The examiner should specifically respond to the following questions:

(a) Is it at least as likely as not (50 percent or greater probability) that the Veteran's IBS had its clinical onset during active service or is related to any incident of military service?

(b) Is it at least as likely as not (50 percent or greater probability) that the Veteran's IBS is causally related to his service-connected status postoperative resection small bowel, sigmoid colon tear repair and/or his service-connected PTSD?

(c) Is it at least as likely as not (50 percent or greater probability) that the Veteran's IBS was aggravated beyond the normal course of the condition by his service-connected status postoperative resection small bowel, sigmoid colon tear repair and/or his service-connected PTSD?

(d) Is it at least as likely as not (50 percent or greater probability) that the Veteran's hemorrhoids had their clinical onset during active service or are related to any incident of military service?

(e) Is it at least as likely as not (50 percent or greater probability) that the Veteran's hemorrhoids are causally related to his service-connected status postoperative resection small bowel, sigmoid colon tear repair?

(f) Is it at least as likely as not (50 percent or greater probability) that the Veteran's hemorrhoids were aggravated beyond the normal course of the condition by his service-connected status postoperative resection small bowel, sigmoid colon tear repair?

If no current diagnosis of IBS or hemorrhoids is given, the examiner is asked to consider the VA treatment records and July 2009 VA intestinal compensation and examination report, which contain a VA examiner's observations of external hemorrhoids and a diagnosis of IBS.  The current examiner is requested to provide the aforementioned opinions regarding the diagnoses given in the VA outpatient records and July 2009 VA examination report.

If possible, the reviewing clinician must differentiate between the symptoms of the Veteran's IBS and symptoms attributable to his already service-connected status postoperative resection small bowel, sigmoid colon tear repair. 

In rendering the requested opinion, the reviewing clinician must consider the in-service gastrointestinal complaints, including around June 1997 and January 2002, as well as the March 2007 Report of Medical History in which the Veteran reported intestinal problems and hemorrhoids with bleeding, and the May 2007 VA examination noting that the Veteran had diarrhea three to four times a week. 

The reviewing clinician must also consider the Veteran's October 2015 testimony, indicating that he his claimed IBS and hemorrhoids had started during service and been ongoing ever since. 

All findings, along with a complete rationale for any opinions expressed, should be set forth in the examination report.  If the examiner cannot provide any of the requested opinions without resorting to speculation, s/he should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the appeal, considering all evidence of record.  If any benefit sought remains denied, the Veteran and his representative should be provided a Supplemental Statement of the Case (SSOC).  An appropriate period of time should be allowed for a response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DONNIE R. HACHEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




